DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I – claims 1-9 in the reply filed on January 4, 2021 is acknowledged.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Thus, the lack of unity of requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 50 has been used to designate both “inner stiffener” and “inner stiffener blank” (see pg. 7 Ln. 3-8)
reference character 52 has been used to designate both “front panel” and “main panel” (see pg. 7 Ln. 3-36) and 
reference character 55 has been used to designate both “crease line” and “hinge line” (see pg. 7 Ln. 6 -16)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 60 (in figs. 4-5 – see pg. 7 Ln. 8) 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 5, the phrase, “…the housing…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, applicant establishes “an outer housing” (claim 1, Ln. 3). Therefore, it is unclear if the applicant is encompassing “an outer housing” when referring to “the housing” or a different “housing”? Further clarification is required.
	In claim 1, Ln. 6-9, the phrase in each instance, “…the smoking articles…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, applicant establishes “a plurality of smoking articles” (claim 1, Ln. 2). Therefore, it is unclear if the applicant is encompassing “a plurality of smoking articles” when referring to “the smoking articles” or other “smoking articles”?  Further clarification is required. For the purpose of examination, examiner will treat “the smoking articles” (Ln. 6 and 9) to be the same as “plurality of smoking articles” (claim 1, Ln. 2); emphasis added.
	In claim 5, Ln. 2, the phrase, “…the front wall of the container…” lacks antecedent basis and renders the claim to be vague an indefinite because the applicant has not establish “a front wall of the container” per se in claim 1 (which claim 5 depends from), instead applicant has 
	In claim 6, Ln. 2, the phrase, “…the rear wall of the container…” lacks antecedent basis and renders the claim to be vague an indefinite because the applicant has not establish “a front wall of the container” per se in claim 1 (which claim 6 depends from), instead applicant has establish “an outer housing having a box, wherein the box has a rear wall” (claim 1, Ln. 3-4). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 7, Ln. 2-3, the phrase in each instance, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 9, Ln. 1, the phrase, “…substantially…” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As for claims 2-9, due to their dependencies from claim 1, they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinkamp et al. (US 9950859; hereinafter Steinkamp).
Regarding claim 1, Steinkamp discloses a container embodiment (as shown in Figs. 1-8; for smoking articles), comprising: 
a plurality of smoking articles (10 and 12);
an outer housing comprising a box (14) and a lid (15) hingedly attached to the box, wherein the box comprises a front wall (17), a rear wall  (18) and opposing side walls (19);
an inner liner (11) disposed within the (outer) housing, the inner liner defining an interior volume for the smoking articles, the inner liner being sealed around the smoking articles and having an access opening (37) with a closure flap (36); and
an inner stiffener embodiment (42; as shown in Figs. 1-8) having at least side walls (46) hingedly connected to a main panel (45) for at least partially surrounding the smoking articles within the inner liner, the main panel being hingedly connected to a bottom panel (53);
wherein the bottom panel includes a stepped region (49; as shown in Fig. 8) for receiving at least part of a smoking article provided in line with the access opening (Steinkamp Col. 3 Ln. 48 – Col. 6 Ln.63).

Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buse (US 9533821; hereinafter Buse).
Regarding claim 1, Buse discloses a container embodiment (as shown in Figs. 1-13; for smoking articles), comprising:
a plurality of smoking articles (10 and 13);

an inner liner (11) disposed within the housing, the inner liner defining an interior volume for the smoking articles, the inner liner being sealed around the smoking articles and having an access opening (51) with a closure flap (53-54); and
an inner stiffener (46) having at least side walls (48) hingedly connected to a main panel (47) for at least partially surrounding the smoking articles within the inner liner, the main panel being hingedly connected to a bottom panel (50);
wherein the bottom panel includes a stepped region (62 and 86; as shown in Fig. 13) for receiving at least part of a smoking article provided in line with the access opening (Buse Col. 4 Ln. 18 – Col. 10 Ln. 3).

Allowable Subject Matter
Claims 2-9 is/are objected to as being dependent upon a rejected base claim (in particular claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736